DETAILED ACTION
Claims 1-10 are pending. Claims 1, 2, 4, 5, and 8-10  are amended. Claims 11-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on December 1, 2022.  As directed by the amendment: claims 1, 2, 4, 5, and 8-10 have been amended, claims 11-20 have been cancelled.  Thus, claims 1-10 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objections, but has introduced additional objections.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections and has introduced others.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement filed December 1, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 4 objected to because of the following informalities: claim 4 recites “parts” which should be “portions” in line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “when the first connector mates with the second connector forms a water-resistant seal”.  It is unclear if the second connector forms a water-resistant seal or when the first connector mates with the second connector a water -resistant seal is formed.  The examiner has interpreted this according to the latter interpretation. 
Claim 9 recites that the first and second connectors include a plurality of circumferential ridges.  Claim 3 already recites that the connectors have ridges.  It is unclear if this claim is attempting to recite that the ridges are circumferential, or if another set of ridges, separate from the ridges recited in claim 3, are claimed.  The examiner has interpreted this to mean that the ridges recited in claim 3 are circumferential. 
Claim 10 recites “further comprising two leg parts and two arm parts”.  Claim 1 includes one or more leg parts and/or arm parts such that claim 1 at least claims a leg part, or an arm part.  Therefore, it appears claim 10 is attempting to add two leg parts and two arm parts such that the wetsuit would include at least 3 arm parts or 3 leg parts.  It is unclear if the claim attempts to recite that there are 3 components, or if the claim attempts to recite that the “one or more leg parts” is two leg parts, and the “one or more arm parts” is two arm parts.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 6473904) in view of Oku et al. (US 20170202277).
Regarding claim 1, Long describes a wetsuit system (wetsuit 10) for covering a wearer's arms, legs and torso (se Fig. 1), the wetsuit system comprising: a torso portion (torso portion 12) that is configured to cover the wearer's torso and at least some of each of the wearer's arms and legs proximate the wearer's upper arm (see Fig. 1), the torso portion being formed of a thermally-insulative material (known for insulating, col. 1, ll. 13-14), the torso portion having a first connector at a terminal end of the torso portion that is configured to cover at least some area of each of the wearer's arms and legs (see annotated Fig. 1); and one or more leg portions and/or one or more arm portions, each of the one or more leg portions and/or the one or more arm portions formed as a pant or a sleeve, respectively (see Fig. 1), and being configured to cover an additional area of one of the wearer's leg and/or arm, each leg part and/or arm part having a second connector at a proximal end for detachable connection with the first connector of the torso portion (see annotated Fig. 1). 
Long does not explicitly describe that the material of the wetsuit is foam and that the fabric layer is jersey.
In related art for wetsuits, Oku describes utilizing jersey (jersey, para. 0055) and foam (para. 0045).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Long to be foam and jersey in order to provide good stretchability and flexibility (para. 0055) and providing excellent heat retention (para. 0045).  

    PNG
    media_image1.png
    674
    608
    media_image1.png
    Greyscale

Regarding claim 2, the system of Long as modified includes wherein the first connector includes an outer ridged surface extending from the terminal ends of the torso portion (see annotated Fig. 2).  

    PNG
    media_image2.png
    426
    582
    media_image2.png
    Greyscale

Regarding claim 3, the system of Long as modified includes wherein each second connector includes an inner ridged surface extending from the proximal end, the inner ridged surface having ridges that correspond with ridges of the first connector (see annotated Fig. 2). 
Regarding claim 4, the system of Long as modified as applied to claim 3 includes wherein the torso portion (12) further includes an outer cuff (see annotated Fig. 2) that at least partially covers the first connector (see annotated Fig. 2), the outer cuff including a first fastener (first connector 40) to fasten with a second fastener (second connector 42) on each of the one or more leg portions and/or one or more arm parts.  
Regarding claim 5, the system of Long as modified as applied to claim 3 includes wherein when the first connector mates with the second connector forms a water-resistant seal (the materials are joined together and secured and would at least provide some water resistance).  
Regarding claim 6, the system of Long as modified as applied to claim 3 includes wherein the outer ridged surface of the first connector and the inner ridged surface of the second connector are each formed of molded rubber (the components are formed of neoprene which is a synthetic rubber, col. 3, ll. 23-27).  
Regarding claim 7, the system of Long as modified as applied to claim 6 includes wherein the molded rubber includes a synthetic polymer (is neoprene, a synthetic polymer).  
Regarding claim 8, the system of Long as modified as applied to claim 2 includes wherein the outer ridged surface include a plurality of circumferential ridges is arranged to circumscribe a limb of the wearer (annular rubs 38, col. 4, ll. 8-12).  
Regarding claim 9, the system of Long as modified as applied to claim 3 includes wherein the outer ridged surface of the first connector and the inner ridged surface of the second connector each includes a plurality of circumferential ridges arranged to circumscribe a limb of the wearer (each include annular rubs 38, col. 4, ll. 8-12).  
Regarding claim 10, the system of Long as modified includes two leg portions and two arm portions (see Fig. 1) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732